ORDER OF MULTIDISTRICT LITIGATION PANEL

                          Order Pronounced September 10, 2008


      THE STAY IN THE FOLLOWING MOTION TO TRANSFER IS LIFTED:

08-0208        IN RE HURRICANE RITA HOMEOWNERS' CLAIMS

On May 21, 2008 this Panel extended an order staying proceedings in the cases listed in
attached exhibit. That order is lifted and the stay order is dissolved.




                                                 __________________________________
                                                                         Blake Hawthorne,
                                                       Multidistrict Litigation Panel Clerk

ALL CONCUR